Judgment, Supreme Court, New York County (Renee A. White, J), rendered May 7, 2002, as amended August 27, 2002, convicting defendant, after a jury trial, of attempted assault in the first degree, assault in the second degree and criminal possession of a weapon in the second and third degrees, and sentencing him, as a second felony offender, to an aggregate term of 10 years, unanimously affirmed.
After a proper inquiry, the court properly exercised its discretion in denying defendant’s request to replace a sworn juror who, according to another juror, had “joked” immediately after jury selection that the jury could reach a guilty verdict without hearing any evidence. The court properly determined that the *343juror, who gave unequivocal assurances of his impartiality, was fit to continue serving and to render a fair verdict (see CPL 270.35 [1]; People v Buford, 69 NY2d 290, 298-299 [1987]). Moreover, even if the juror who allegedly made the remark “was less than completely forthright, there was no misconduct that affected a substantial right of defendant” (People v Cabrera, 305 AD2d 263, 263 [2003] [citation omitted], lv denied 100 NY2d 560 [2003]). Concur—Nardelli, J.P., Saxe, Sullivan, Ellerin and Sweeny, JJ.